 

Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
July 15, 2016, by and between KILROY REALTY, L.P., a Delaware limited
partnership ("Landlord"), and VICAL INCORPORATED, a Delaware corporation
("Tenant").

r e c i t a l s :

A. Landlord and Tenant are parties to that certain Lease dated as of January 30,
2002 (the "Lease"), pursuant to which Tenant leases all of the 68,400 rentable
square feet of space (the "Premises") of the building (the "Building") located
at 10390 Pacific Center Court, San Diego, California, the principle component of
the single-building project known as the "Pacific Corporate Center Lot 25/27
Project."

B. The parties desire to amend the Lease on the terms and conditions set forth
in this First Amendment.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms.  All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this First Amendment.

2. Condition of the Premises.  Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, "as is"
condition.  Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.

3. Extended Lease Term.  Pursuant to the Lease, the Lease Term is scheduled to
expire on August 31, 2017.  Landlord and Tenant hereby agree to extend the Lease
Term for a period of sixteen (16) months, from September 1, 2017, through
December 31, 2018 (the "Extended Term"), on the terms and conditions set forth
in the Lease, as hereby amended by this First Amendment, unless sooner
terminated as provided in the Lease.  

3.1 Option to Extend Lease Term.  Landlord and Tenant acknowledge and agree that
the Extended Term provided herein shall be deemed not to represent any of
Tenant's three (3) options to extend the Lease Term as provided in Section 2.2
of the Lease.  Accordingly, Landlord and Tenant acknowledge and agree that
Tenant shall continue to have the three (3) options to extend the Lease Term,
each for a period of five (5) years, in accordance with, and pursuant to the
terms of, Section 2.2 of the Lease.  For purposes of clarity, the parties hereby
acknowledge and agree that, in connection any exercise by Tenant of the first
such Option Term in accordance with Section 2.2 of the Lease, Tenant shall
deliver the Exercise Notice to Landlord during the period (the "First Option
Exercise Window") commencing on October 1, 2017 and ending on March 31, 2018.

 

--------------------------------------------------------------------------------

 

4. Rent.

4.1 Base Rent. Prior to September 1, 2017, Tenant shall continue to pay monthly
installments of Base Rent for the Premises in accordance with the terms of the
Lease.  During the Extended Term, Tenant shall pay monthly installments of Base
Rent for the Premises as follows:

 

Extended Term

Annualized

Base Rent

Monthly

Installment

of Base Rent

Monthly Rental Rate

per Square Foot

September 1, 2017

through

December 31, 2018

$2,487,024.00

$207,252.00

$3.03

4.2 Abated Base Rent.  Provided that Tenant is not then in default of the Lease
(as hereby amended), then during the two (2)-month period commencing on
October 1, 2018 and ending on November 30,  2018 (the “Rent Abatement Period”),
Tenant shall not be obligated to pay any Base Rent otherwise attributable to the
Premises during such Rent Abatement Period (the “Rent Abatement”).  Landlord and
Tenant acknowledge that the aggregate amount of the Rent Abatement equals
$414,504.00 (i.e., $207,252.00 per month).  Tenant acknowledges and agrees that
the foregoing Rent Abatement has been granted to Tenant as additional
consideration for entering into this First Amendment, and for agreeing to pay
the Rent and perform the terms and conditions otherwise required under the Lease
(as hereby amended).  If Tenant shall be in default under the Lease (as hereby
amended) and shall fail to cure such default within the notice and cure period,
if any, permitted for cure pursuant to the Lease (as hereby amended), or if the
Lease (as hereby amended) is terminated for any reason, other than as the result
of casualty or condemnation, then Landlord may at its option, by notice to
Tenant, elect, in addition to any other remedies Landlord may have under the
Lease (as hereby amended), the following remedy:  that Tenant shall immediately
become obligated to pay to Landlord all Base Rent abated hereunder during the
Rent Abatement Period, with interest as provided pursuant to the Lease from the
date such Base Rent would have otherwise been due but for the abatement provided
herein.

4.3 Direct Expenses.  Prior to and throughout the Extended Term, Tenant shall
continue to be obligated to pay Tenant's Share of the annual Direct Expenses in
accordance with the terms of the Lease.  

4.4 Certain Tax Expenses.  Landlord and Tenant hereby acknowledge and agree
that, while Section 4.6 of the Lease applied throughout the initial Lease Term
(i.e., prior to September 1, 2017), and shall continue to apply to the extent
the Lease is hereafter extended in accordance with Section 2.2 of the Lease, the
terms and conditions of Section 4.6 shall not apply during the Extended Term.  

5. Broker.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than Hughes Marino (the "Broker"), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this First Amendment.  Landlord shall pay Broker a
commission in connection with the Extended Term and this First Amendment
pursuant to the terms of a separate commission agreement.  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Broker, occurring by, through, or under the indemnifying party.  The
terms of this Section 5 shall survive the expiration or earlier termination of
the term of the Lease, as hereby amended.

 

--------------------------------------------------------------------------------

 

6. Security Deposit.  Landlord and Tenant acknowledge that, in accordance with
Section 21.1 of the Lease, Tenant has previously delivered the sum of One
Hundred Thousand Ninety-One Thousand Five Hundred Twenty and No/100 Dollars
($191,520.00) (the "Existing Security Deposit") to Landlord as security for the
faithful performance by Tenant of the terms, covenants and conditions of the
Lease.  Notwithstanding anything in the Lease to the contrary, effective as of
the first day of the Extended Term (i.e., September 1, 2017) and provided Tenant
is not then in default of the Lease (as hereby amended), Section 21.1 of the
Lease shall be terminated and of no further force or effect.  Accordingly (and
to the extent Landlord had not previously applied any then-unrestored portion of
the Existing Security Deposit pursuant to the terms of Section 21.1 of the Lease
and that Tenant is not then in default of the Lease (as hereby amended)), on or
promptly following September 1, 2017, Landlord shall return the Existing
Security Deposit (or unapplied and unrestored portion thereof) to Tenant.  

7. Letter of Credit.  Landlord and Tenant acknowledge that, in accordance with
Section 21.2 of the Lease, Tenant has cause an L-C to be delivered to Landlord,
and Landlord is currently the beneficiary of such L-C, with an L-C Amount
currently equal to $3,245,868.00.  Notwithstanding anything in the Lease to the
contrary, effective as of the first day of the Extended Term (i.e., September 1,
2017), (i) the required L-C Amount shall be reduced to the sum of One Hundred
Thousand Ninety-One Thousand Five Hundred Twenty and No/100 Dollars
($191,520.00) (the "ET L-C Amount"), and (ii) Tenant shall be obligated to
maintain an L-C in the ET L-C Amount throughout the Extended Term, regardless of
the Required Thresholds otherwise set forth in Section 21.2 of the Lease.  The
parties hereby acknowledge and agree that, with regard to any subsequent Option
Term Tenant may exercise in accordance with Section 2.2 of the Lease, the
operative provisions of Section 2.2.2 shall control with regard to the
maintenance of an L-C during each such Option Term and the then-applicable L-C
Amount.

8. California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp).

9. No Further Modification.  Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

"LANDLORD":

 

KILROY REALTY, L.P.,

a Delaware limited partnership

 

 

 

By: 

 

 

Kilroy Realty Corporation,

a Maryland corporation,

General Partner

 

 

 

 

 

By: /s/  NELSON ACKERLY

 

 

 

 

 

       Its: Sr. Vice President

 

 

 

 

 

By: /s/  JOHN T. FUCCI

 

 

 

 

 

       Its: Exec. Vice President

 

"TENANT":

 

VICAL INCORPORATED,

a Delaware corporation

 

 

 

By:

 

/s/  VIJAY B. SAMANT

 

 

 

 

 

Its: President and CEO

 

 

 

By:

 

                                                              

 

 

 

 

 

Its:                                         

 

 